DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA on May 5, 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041019060 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINKYU KIM ET AL:  “Deep Convolutional Neural Network Accelerator Featuring Conditional Computing and Low External Memory Access” (KIM; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, KIM discloses:  An apparatus (abstract; figure 6, based on the principles illustrated in figures 1 and 4) comprising:
a processor comprising:
a re-encoder to re-encode a first input number of signed input numbers represented in a first precision format as part of a machine learning model, the first input number re-encoded into [three] 
a multiply-add circuit to perform operations in the first precision format
using the two signed input numbers of the second precision format (figures 1 and 4); and
a sparsity hardware circuit to reduce computing on Zero values at the
multiply-add circuit (figure 4, section II.B, last paragraph);
wherein the processor to execute the machine learning model using the
re-encoder, the multiply-add circuit, and the sparsity hardware circuit (abstract, section II.B, last paragraph, section Ill, figure 6).

Therefore, Claim 1 differs from KIM only in that the input numbers are re-encoded into two rather than three low-precision portions.  In KIM, the number of low-precision portions (called "precision groups") is up for choice; see section II.A, considering N = 3 or N = 4.  Therefore, selecting N = 2 would have risen to a clear and pure design choice that would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention based only on how much to reduce convolution operations.

Regarding claim 2, see section II.A.
Regarding claim 3, see figures 1, 2, and 4.
Regarding claims 4 and 5, see figure 7.
Regarding claim 6, see section II.B, last paragraph and figure 2.
Regarding claim 7, see section III, entire first paragraph.
Regarding claims 8 and 9, see entire section II and figures 1-3.
Regarding claim 10, see section II.A, first paragraph and section II.B, last paragraph; “MSBs”.
Regarding claim 11, see entire section III and figures 6 and 7; KIM teaches the claimed “kernel(s)” by name.
Claim groups 12-16, 17-21, and 22-25 parallel the claim group 1-11 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al., US 2019/0340510 A1, teach SPARSIFYING NEURAL NETWORK MODELS; see ABSTRACT and paragraph [0039].  Chou et al., US 2020/0210759 A1, teach METHODS AND APPARATUS FOR SIMILAR DATA REUSE IN DATAFLOW PROCESSING SYSTEMS; see paragraph [0025].  Chinya et al., US 2020/0228137 A1, teach METHODS, SYSTEMS, ARTICLES OF MANUFACTURE, AND APPARATUS TO DECODE ZERO-VALUE-COMPRESSION DATA VECTORS; see paragraphs [0028] and [0158].  JANG, US 2020/0342294 A1, teaches NEURAL NETWORK ACCELERATING APPARATUS AND OPERATING METHOD THEREOF; see ABSTRACT and paragraph [0051].  Venkatesh et al., US 2021/0019115 A1, teach a  SYSTEM AND METHOD FOR SUPPORTING ALTERNATE NUMBER FORMAT FOR EFFICIENT MULTIPLICATION; see ABSTRACT and paragraph [0090].  Najafi et al., US 2021/0256357 A1, teach EMBEDDED STOCHASTIC-COMPUTING ACCELERATOR ARCHITECTURE AND METHOD FOR CONVOLUTIONAL NEURAL NETWORKS; see ABSTRACT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
June 10, 2022